Citation Nr: 1106771	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for 
recurrent migraine headaches due to traumatic brain injury (TBI).

2.  Entitlement to an initial compensable rating for loss of 
feeling over the frontal cutaneous nerve.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1985 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which granted service connection for the following conditions:  
(1) migraine concussive cephalgia with a disability rating of 10 
percent, effective September 11, 2006, and (2) loss of feeling 
over the right frontal cutaneous nerve with a noncompensable 
disability rating, effective September 11, 2006.  In August 2008, 
the RO issued a rating decision increasing the Veteran's initial 
rating for migraines to 30 percent.  

A claim for service connection for a cervical spine 
disorder is referred to the RO for appropriate action.  See 
VA examination report, dated February 11, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In November 2008, the Veteran submitted a statement requesting VA 
to obtain his VA treatment records from the VA Medical Center 
(VAMC) in Battle Creek, Michigan, and the Community Based 
Outpatient Clinic in Lansing, Michigan.  These treatment records 
are not present in the claims folder.  As VA is on notice of the 
existence of VA treatment records and their probable relevance to 
the issue on appeal before the Board, and no such records are 
present in the claims folder, the Board must remand the Veteran's 
claim so that these records can be sought before proceeding with 
the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 593-594 
(1991). 

As the case must be remanded for the foregoing reason, the 
Veteran should also be afforded a current VA examination to 
assess the severity of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
from the VAMC in Battle Creek, Michigan, 
and the Community Based Outpatient Clinic 
in Lansing, Michigan, dated from 2005 to 
present. 

2.  Thereafter, schedule the Veteran for a 
VA Traumatic Brain Injury (TBI) 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.   All necessary 
studies should be conducted.

The examiner must provide a detailed 
history of the Veteran's migraine 
headaches, to include the frequency and 
duration of episodes of migraines, how 
often such headaches are incapacitating or 
prostrating in nature, and whether and to 
what extent such headaches result in 
economic inadaptability.

The examiner should discuss the extent, if 
any, of paralysis of the right frontal 
cutaneous nerve.

The examiner should identify all cognitive, 
emotional/behavioral, and physical 
dysfunction (if any), associated with the 
TBI disability.  The examiner should 
specify any diagnosis associated with any 
clinical findings and provide an opinion as 
to whether it is more likely than not (more 
than 50 percent probability), at least as 
likely as not (50-50 percent probability), 
or less likely than not (less than 50 
percent probability), related to the 
Veteran's in-service head injury.

The examiner should state whether the 
Veteran's service-connected migraine 
headaches, scar from laceration of the 
scalp, and loss of feeling over the right  
frontal cutaneous nerve (as well as any 
other service-connected residuals of the 
TBI) render him unable to secure and follow 
a substantially gainful occupation.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.

3.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.  

4.  Finally, readjudicate the claim on 
appeal.  If the Veteran is not awarded the 
full benefits sought on appeal, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


